Opinion issued January 22, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-14-00994-CR
                            ———————————
                CHRISTOPHER PAUL SANCHEZ, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Case No. 1414928


                          MEMORANDUM OPINION

      Appellant, Christopher Paul Sanchez, is charged with the felony offense of

aggravated assault. 1 The case has not gone to trial. Appellant filed a pro se notice



1
      See TEX. PENAL CODE ANN. § 22.02(a)(2)(West 2011).
of appeal from the indictment against him, and not from any discernable final order

or conviction. We dismiss the appeal.

      The trial court’s certification is included in the record on appeal. The trial

court’s certification correctly states that an appeal is not proper at this time, and

that the defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The

record supports the trial court’s certification. Because appellant has no right of

appeal, we must dismiss this appeal. See, e.g., Martin v. State, 77 S.W.3d 853

(Tex. App.—Amarillo 2002, no pet.) (dismissing for want of jurisdiction where

notice of appeal did not show appellant wished to appeal from either a judgment or

an order, much less from one that is final or appealable). Accordingly, we dismiss

the appeal for want of jurisdiction. We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2